ALD-045                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 22-2822
                                  ___________

                             GINA RUSSOMANNO,
                                        Appellant

                                        v.

                 SUNOVION PHARMACEUTICALS; IQVIA INC

                    ____________________________________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                      (D.C. Civil Action No. 3-19-cv-05945)
                   District Judge: Honorable Freda L. Wolfson
                   ____________________________________

 Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
             Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   ___________

                                  No. 22-2823
                                  ___________

                             GINA RUSSOMANNO,
                                        Appellant

                                        v.

                       DAN DUGAN; JENNA YACKISH;
                       TREVOR VOLTZ; ERIC WEEDON;
                     SUNOVION PHARMACEUTICALS INC
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-20-cv-12336)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

    Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
                Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    December 8, 2022

              Before: HARDIMAN, RESTREPO, and BIBAS, Circuit Judges

                           (Opinion filed: December 29, 2022)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

        Pro se appellant Gina Russomanno appeals from an order of the District Court

denying her motions to reopen two cases pursuant to Federal Rule of Civil Procedure

60(b). For the following reasons, we will summarily affirm. See 3d Cir. L.A.R. 27.4; 3d

Cir. I.O.P. 10.6.

        In 2019, Russomanno filed a lawsuit against her former employers, Sunovion

Pharmaceuticals, Inc. (Sunovion), and IQVIA, Inc., for wrongful termination. The

District Court granted the defendants’ motions to dismiss the complaint with prejudice in

May 2020. Russomanno did not appeal from that decision. Shortly thereafter,


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
Russomanno filed another lawsuit against Sunovion and four of its employees. Based on

res judicata, the District Court again dismissed the complaint with prejudice in May

2021. This Court affirmed the District Court’s ruling on appeal. See Russomanno v.

Dugan, No. 21-2004, 2021 WL 4075790 (3d Cir. 2021) (per curiam). Russomanno

subsequently petitioned this Court for a writ of mandamus directing the District Court to

reopen her first case; we denied the petition on August 30, 2022.

       Russomanno then filed motions in the District Court to reopen each of her cases.

She argued that the District Court erred in dismissing her complaints without affording

her leave to amend. The District Court denied both motions, and Russomanno filed two

appeals, which have been consolidated.

       We have jurisdiction under 28 U.S.C. § 1291. We review a District Court’s denial

of a Rule 60(b) motion for abuse of discretion. Cox v. Horn, 757 F.3d 113, 118 (3d Cir.

2014) (citing Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003)). “A district

court abuses its discretion when it bases its decision upon a clearly erroneous finding of

fact, an erroneous conclusion of law, or an improper application of law to fact.” Id. at

118 (citing Morris v. Horn, 187 F.3d 333, 341 (3d Cir. 1999)).

       Here, Russomanno alleged in both of her motions to reopen that new evidence of

the defendants’ discrimination discovered during the course of her first action warranted

vacatur of the judgments. First, with respect to her second case, Russomanno has already

presented her argument regarding newly discovered evidence to this Court on appeal, and

this Court nevertheless affirmed the District Court’s judgment. Thus, because
                                             3
Russomanno essentially sought to alter our mandate, the District Court correctly

determined that it was without jurisdiction to grant her Rule 60(b) motion as to that case.

See Seese v. Volkswagenwerk, A.G., 679 F.2d 336, 337 & n.1 (3d Cir. 1982) (per

curiam). Regarding her first case, to the extent that her motion to reopen was brought

under Rule 60(b)(1)-(3), the District Court correctly denied it, as it was filed in

September 2022, more than one year after the entry of the respective judgment. See Fed.

R. Civ. P. 60(c)(1). We further agree with the District Court’s determination that

Russomanno failed to allege the existence of any “extraordinary circumstances”

warranting relief from either judgment pursuant to Rule 60(b)(6). Cox, 757 F.3d at 115

(quotation marks omitted). Though she contends that the District Court should have

allowed her to amend her complaints, Russomanno’s disagreement with the outcome of

her cases does not warrant relief under Rule 60(b). See Smith v. Evans, 853 F.2d 155,

158 (3d Cir. 1988) (“[A] Rule 60(b) motion may not be used as a substitute for appeal,

and . . . legal error, without more, cannot justify granting a Rule 60(b) motion.”),

overruled on other grounds by Lizardo v. United States, 619 F.3d 273, 276-77 (3d Cir.

2010).

         Accordingly, because this appeal does not present a substantial question, we will

affirm the judgments of the District Court. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                              4